0 Oo DD MN BR WD PP LY

NN’ Y YP NY NY NY NY NY Be ee ewe eB ewe ee KW EL
onmrayVv FY NH FH DOC wen ANH BR DP 2S

 

Case 2:19-cv-00546-JAD-BNW Document1 Filed 04/01/19 Page 1 of 29

LAWRENCE J. HILTON (CA Bar No. 156524)
(Pro Hac Vice Application Forthcoming)

ONE LLP

4000 MacArthur Boulevard

East Tower Ste. 500

Newport Beach, California 92660

Telephone: (949) 502-2870

Facsimile: (949) 258-5081

Ihilton@onellp.com

David R. Koch (NV Bar #8830)
KOCH & SCOW LLC

11500 S. Eastern Ave., Suite 210
Henderson, Nevada 89052
Telephone: 702.318.5040
Facsimile: 702.318.5039
dkoch@kochscow.com

Attorneys for Plaintiff

DONNA MORGAN
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA
DONNA MORGAN, an individual, Case No.
Plaintiff, COMPLAINT FOR:
Vv. (1) VIOLATION OF THE
SECURITIES EXCHANGE ACT

MICHAEL BASH, an individual;
JEREMY BASH, an individual; JANICE

OF 1934 AND RULE 10b-5;

MCCOWN, an individual: BERKLEY (2) VIOLATIONS OF CAL. CORP.
ENTERPRISES, INC., a Nevada CODE §§ 25401 AND 25501;
corporation: PEPPERDINE (3) PROMISSORY FRAUD;
E ERPRISES. INC, Nevada r (4) BREACH OF CONTRACT;
corporation; -
APACHE COMPLEX, LLC, a Nevada (5) GOOD FAITH ANE NANT OF
limited liability company; ROYAL VIEW, N
LLC, a Nevada limited liability company, DEALING

Defendants. DEMAND FOR JURY TRIAL

 

 

]

COMPLAINT

 

 
o Oo ND OH BP WY PPO

mR NM NY KN BP DO KO HR Rm wm ee i oe es
Oo STD AW F&F WY NH KH DBD Oo DH nH HD A BP WW NH KF OC

 

 

Case 2:19-cv-00546-JAD-BNW Document1 Filed 04/01/19 Page 2 of 29

For her claims against Defendants MICHAEL BASH, JEREMY BASH, JANICE
MCCOWN, BERKLEY ENTERPRISES, INC., PEPPERDINE ENTERPRISES, INC.,
NINETY-FIVE FORT APACHE COMPLEX, LLC, and ROYAL VIEW, LLC
(sometimes collectively referred to as "Defendants"), Plaintiff DONNA MORGAN
alleges as follows:

JURISDICTION AND VENUE

1. This Court has jurisdiction over the subject matter of this action pursuant to
28 U.S.C. section 1331 and 15 U.S.C. section 78aa. Venue is proper in this District under
28 U.S.C. section 1391(b) in that one or more of the Defendants resides in this District and
that a substantial part of the events giving rise to the claims asserted herein took place
within this District.

THE PARTIES

2. Plaintiff DONNA MORGAN ("Plaintiff or "Morgan") is an individual
whose principal residence is in San Bernardino County, California. As a result of
Defendants’ actions described herein, Morgan sustained injury to her property.

3. Plaintiff is informed and believes and, on that basis, alleges that Defendant
MICHAEL BASH ("M. Bash") is an individual residing in Clark County Nevada.

4. Plaintiff is informed and believes and, on that basis, alleges that Defendant
JEREMY BASH ("J. Bash") is an individual residing in Clark County Nevada. Plaintiff is
further informed and believes and, on that basis, alleges that Jeremy Bash is the son of
Michael Bash, M. Bash and J. Bash are sometimes collectively referred to as "the Bashes."

5. Plaintiff is informed and believes and, on that basis, alleges that Defendant
JANICE MCCOWN ("McCown") is an individual residing in Clark County Nevada.

6. Plaintiff is informed and believes and, on that basis, alleges that Defendant
and that BERKLEY ENTERPRISES, INC. ("Berkley") is a corporation organized and
existing under the laws of the state of Nevada, with its principal place of business located
in Las Vegas, Nevada. Plaintiff is further informed and believes and, on that basis, alleges

that Berkley is influenced, governed and controlled by the Bashes, and that there is such

2
COMPLAINT

 
Oo Fe SIND HH FPF WD YN

Ne NO NHN PPO NY LH HP KN HN RH Se Fe FF Re FS Se Se Se ee
oOo SN DO OU BP WY NY KK CO CO WH IT DB WA Bh W LPO HH CO

 

 

Case 2:19-cv-00546-JAD-BNW Document1 Filed 04/01/19 Page 3 of 29

unity of interest and ownership that Berkley and the Bashes are inseparable from the other.
Plaintiff is further informed and believes and, on that basis, alleges that the facts alleged
hereinbelow and established at trial show that adherence to the fiction of Berkley as an
entity separate from the Bashes would, under the circumstances, sanction a fraud or
promote injustice.

7. Plaintiff is informed and believes and, on that basis, alleges that Defendant
PEPPERDINE ENTERPRISES, INC. ("Pepperdine") is a corporation existing under the
laws of the state of Nevada with its principal place of business located in Las Vegas,
Nevada. Plaintiff is further informed and believes and, on that basis, alleges that
Pepperdine is influenced, governed and controlled by the Bashes, and that there is such
unity of interest and ownership that Pepperdine and the Bashes are inseparable from the
other. Plaintiff is further informed and believes and, on that basis, alleges that the facts
alleged hereinbelow and established at trial show that adherence to the fiction of
Pepperdine as an entity separate from the Bashes would, under the circumstances, sanction
a fraud or promote injustice.

8. Plaintiff is informed and believes and, on that basis, alleges that Defendant
NINETY-FIVE FORT APACHE COMPLEX, LLC ("Fort Apache") is a limited liability
company existing under the laws of the state of Nevada with its principal place of business
located in Las Vegas, Nevada. Plaintiff is further informed and believes and, on that basis,
alleges that Defendant Berkley is the Manager of Fort Apache.

9. Plaintiff is further informed and believes and, on that basis, alleges that Fort
Apache is influenced, governed and controlled by Berkley and the Bashes, and that there is
such unity of interest and ownership that Fort Apache, Berkley and the Bashes are
inseparable from the other. Plaintiff is further informed and believes and, on that basis,
alleges that the facts alleged hereinbelow and established at trial show that adherence to
the fiction of Fort Apache as an entity separate from Berkley and the Bashes would, under

the circumstances, sanction a fraud or promote injustice.

3
COMPLAINT

 
Oo Oo HS DR HH BP WH LB He

Nw NO BH BP RO BR BO RD NRO wm wm me ie eo is
on DO ON Fk WYN YH OD OO GH HD HR vA BP W LH FY |

 

 

Case 2:19-cv-00546-JAD-BNW Document1 Filed 04/01/19 Page 4 of 29

10. Plaintiff is informed and believes and, on that basis, alleges that Defendant
ROYAL VIEW, LLC ("Royal View") is a limited liability company existing under the
laws of the state of Nevada with its principal place of business located in Las Vegas,
Nevada. Plaintiff is further informed and believes and, on that basis, alleges that
Defendant Pepperdine is the Manager of Royal View.

11. Plaintiff is further informed and believes and, on that basis, alleges that
Royal View is influenced, governed and controlled by Pepperdine and the Bashes, and that
there is such unity of interest and ownership that Royal View, Pepperdine and the Bashes
are inseparable from the other. Plaintiff is further informed and believes and, on that basis,
alleges that the facts alleged hereinbelow and established at trial show that adherence to
the fiction of Royal View as an entity separate from Pepperdine and the Bashes would,
under the circumstances, sanction a fraud or promote injustice.

12. Plaintiff is informed and believes and, on that basis, alleges that at all times
material herein, each of the Defendants was the agent, employee, and/or joint venture of,
or working in concert with, co-Defendants and was acting within the course and scope of
such agency, employment, and/or joint venture or concerted activity. To the extent that
said conduct and omissions were perpetrated by certain Defendants, Plaintiff is informed
and believes and, on that basis, alleges that the remaining Defendants confirmed and
ratified said conduct and omissions.

GENERAL ALLEGATIONS

13. In 2007, Plaintiff was introduced to M. Bash. M. Bash represented to
Plaintiff that at that time that he was affiliated with members of Plaintiffs charitable and
philanthropic community.

14. In or around October and November, 2007, M. Bash, J. Bash, and McCown
represented to Plaintiff, and provided written documents to Plaintiff representing that M.
Bash and his son, J. Bash, were successful and ethical real estate moguls based in Las

Vegas, Nevada who helped other ethical civic-minded people find financial success via

4
COMPLAINT

 
Oo eo 4S DH BR WW HO &

wm NO NY HN KN LN BR RO RO mmm et
Oo sn DO UO SP WY NSE OO OH OSH RN AN PR OH YK CO

 

 

Case 2:19-cv-00546-JAD-BNW Document1 Filed 04/01/19 Page 5 of 29

carefully selected investments that he described using the terms "sure thing only," "no
downside," and "safe" real estate investments.

15. | Commencing in December 2007, M. Bash and J. Bash, both (individually
and jointly), and via the direct efforts of McCown, (who was a representative of the
Bashes, Berkley, Fort Apache, Pepperdine and Royal View, and was authorized to speak
on their behalf), invited Plaintiff to meet on numerous occasions. M. Bash met with
Plaintiff in-person, sometimes alone and sometimes accompanied by J. Bash, at various
Los Angeles locations, including specifically, the Four Seasons Hotel in Beverly Hills and
at Jerry’s Delicatessen in Studio City, California between December 2007 through
February or March 2008 for additional in-depth investment meetings relating to 95 Fort
Apache.

16. During these telephone calls and meetings, M. Bash stated that he and J.
Bash were reputable and successful real estate moguls dedicated to offering only "sure
thing” real estate investment opportunities to other like-minded ethical investors to gain
Plaintiff's trust assuring Plaintiff that there was "no downside" to the investments they
offered. McCown made statements during telephone calls with Plaintiff representing that
the Bashes’ representations were true, assuring Plaintiff that the investments were very
safe and the Bashes were ethical and good men and always successful in in real estate.

17. During the meetings, J. Bash and M. Bash encouraged Plaintiff, to invest in
certain "select" real estate opportunities in Las Vegas that the Bashes represented as "no-

wot

brainer," "sure thing," "no-downside" and "guaranteed return" investments. Prior to and
following the meetings, McCown made statements representing that the Bashes’
representations were true, and personally urged Plaintiff to invest.

18. M. Bash, J. Bash and McCown represented that the Bashes had established
longstanding strong personal and professional relationships with city planners, zoning
officials, and other government officials relating to Las Vegas real estate, and that they

were able to accomplish positive results for investors in the Las Vegas real estate market

where other developers could not. At all times, McCown acted as a key representative for

3
COMPLAINT

 
co Fe YN DH ON FB WD HPO Be

NO po WY HNO NH HN LH CR NO ee ee i eS ee ie oe UL
ont NHN A FR WD NY KS CO OO OHO DQ DB A BP WW HHO KH |}

 

 

Case 2:19-cv-00546-JAD-BNW Document1 Filed 04/01/19 Page 6 of 29

Defendants. From November 2007 through January 2008, Plaintiff spoke to McCown by
telephone on several occasions, and during those calls McCown actively encouraged and
urged Plaintiff to invest with Berkley, Fort Apache and the Bashes. McCown stated to
Plaintiff that she (McCown) worked for the Defendants for a long time in a professional
capacity and therefore had personal knowledge that Plaintiff's investment would be safe
and successful due to the Bashes’ expertise as real estate moguls, their connections with
city officials, and their personal ethics.

19. During these meetings, M. Bash, J. Bash, McCown, and each of them, would
often ask Plaintiff personal questions about her family life, spiritual beliefs, and her
charitable and civic activities. Thereafter, M. Bash, J. Bash, and McCown would express
similar values and beliefs to create rapport and trust with Plaintiff as part of Defendants’
confidence scheme to defraud Plaintiff.

20. Based on the representations of M. Bash, J. Bash, and McCown and based on
the Bashes’ purported affinity with Plaintiff's charitable/philanthropic community,
Plaintiff was convinced that she could trust Defendants with her money and was convinced
that M. Bash and J. Bash would perform as promised.

21. Plaintiff eventually invested in two separate real estate properties, Ninety-
Five Fort Apache and Royal View as follows:

a. Ninety-Five Apache: Real property bearing APN: 125-07-
710-002 generally located at the intersection of the 95 Highway and

Fort Apache Street in Las Vegas, Clark County, Nevada 89143.

This property was claimed to be held through Defendant Fort

Apache, managed by Pepperdine, which is owned, controlled and/or
operated by M. Bash and J. Bash.

b. Royal View: Real Property bearing Assessor’s Parcel No. 125-08-
210-002, Clark County, Nevada, generally located at 8506 N. Fort Apache
Road, Las Vegas Nevada 89143. This property was claimed to be held

6
COMPLAINT

 
Oo Oo MS DH NH Bh WW HY

Mme PO HN HN PPO RO NYO RD Rw mm ee ee
on DBD WA BP WH NY —|&— OD OO fF TIT DB WA B WY NY KH CO

 

 

Case 2:19-cv-00546-JAD-BNW Document1 Filed 04/01/19 Page 7 of 29

through Defendant Royal View, managed by Berkley, which is owned,
controlled and/or operated by M. Bash and J. Bash.

22. After establishing trust with Plaintiff and as part of Defendants’ confidence
scheme to defraud Plaintiff, Defendants presented the investment opportunity to Plaintiff
during the meetings and telephone calls described above as follows:

23. Ninety-Five Fort Apache: M. Bash represented that Ninety-Five Fort
Apache was a "sure thing" real estate investment with "guaranteed big returns" specifically
because (i) the property land would be owned outright by investors with no encumbrances,
mortgages or liens, (ii) the property was located in a highly desirable area between the 95
Freeway and a very large and growing residential area; (iii) the residents of that
community both required and desired the development of the land as a commercial retail
service area to serve that residential neighborhood; (iv) the desirable mixed-use
development included a grocery store, gas station, retail, offices, and other goods/service
providers that were desired by residents; (iv) commercial development plans were already
in place, (v) Defendants’ had established relationships with both city planners and
residents in the community that supported and approved the development, (vi) Defendants
had a long-term lease in place that covered costs, property taxes, and the like, (vii)
Defendants had additional future lease commitments from future retailers/services (viii)
lease income would pay for the construction of the commercial buildings with guaranteed
large revenues from rental income. At all times, McCown acted as a key representative for
Defendants, and during telephone calls with Plaintiff made oral statements representing
that the Bashes’ representations were true, and encouraging and urging Plaintiff to invest.

24. Defendants, via the direct efforts of M. Bash, provided ongoing oral
statements and marketing material to Plaintiff on several occasions between November
2007 and January 2008, assuring Plaintiff of the safety of her investment monies, including
images of Ninety-Five Fort Apache development project and other documents

demonstrating the purported high quality of the investment. McCown reiterated and

7
COMPLAINT

 
oO Oo YD DA BRB WH WN &

MN wm KH NY NH NH NY YN NO Be RH Be Ry —R Se ee ee
ON DB A Hh WD NY S|&§& OF BO CO SI DH A BR WD NH KF CO

 

Case 2:19-cv-00546-JAD-BNW Document1 Filed 04/01/19 Page 8 of 29

affirmed the statements by M. Bash and made in the documents and marketing material
during telephone conversations with Plaintiff in the same time period.

25. M. Bash and J. Bash, who controlled and were authorized to speak for
Berkley and Fort Apache, represented that there was "no downside" for Plaintiff and only
“upside” as follows: (i) increased value of the land based on the guaranteed commercial
development; (ii) revenue distributions to Plaintiff based on Plaintiff's pro-rata share
arising from the tenant rent; and (iii) if unexpected circumstances occurred, Plaintiff could,
at her option, sell back her units and Defendants would purchase them back in an amount
equivalent to her initial Capital Contribution plus 10% simple interest per annum, and
other assurances. As such, according to the Bashes, Plaintiff's investment would be secure
regardless of real] estate market conditions. McCown was a key representative for
Defendants. McCown spoke with Plaintiff via telephone several times between November
2007 and January 2008, represented that the Bashes’ representations were true, and
encouraged and urged Plaintiff to invest.

26. Plaintiff was confident that the investment was secure and that the Bashes’
were ethical, trustworthy, sophisticated real estate moguls. As such, a Purchase
Agreement was prepared, which included an Addendum providing for the additional "no
downside only upside” representations made by Michael and J. Bash.

27. Defendants originally asked for an investment of approximately
$200,000.00. Plaintiff was not an accredited investor. Plaintiff had never invested in
commercial real estate before. Plaintiff did not want to invest more than $50,000.00 since
her savings were limited. However, Defendants manipulated Plaintiff and, through the
above-mentioned misrepresentations, convinced Plaintiff to invest $100,000.00, a
significant portion of her life savings.

28. | Based on these representations and promises, on January 21, 2008 Plaintiff
executed a “Fort Apache Complex, LLC Agreement for Purchase of Limited Liability
Company Interest” (the “Fort Apache Purchase Agreement”). And consistent with

Defendants’ representations that there was "no downside," the Addendum to the Fort

8
COMPLAINT

 

 
oO Oo SI HD WA BB W NHN &

NY NHN KN KH KH NH NY NY NO KR Bee Se ee eye ee
cCoOomUlmMDLlUMGNN ONO BUWwDON Hh | lO lH SOD OU OS llr

 

 

Case 2:19-cv-00546-JAD-BNW Document1 Filed 04/01/19 Page 9 of 29

Apache Purchase Agreement (the “Fort Apache Addendum”) provided Plaintiff with an
option (the “Fort Apache Option,” as further defined below) whereby Fort Apache agreed
that Plaintiff could sell her units back to and receive 10% per annum on her investment by
exercising that option. A true and correct copy of the Fort Apache Addendum is attached
hereto as Exhibit A.

29. In or around late January and early February 2011, M. Bash, J. Bash and
McCown, who were authorized to speak on behalf of Pepperdine and Royal View,
contacted Plaintiff with "an even better" investment, called "Royal View, LLC."

30. Plaintiff initially did not want to invest further, however, J. Bash, M. Bash,
and McCown assured her that the 2008 real estate market problems in Las Vegas were
over, and as of 2011, the real estate market in Las Vegas was "back on the rise" (or words
to that effect.)

31. | Between late January through March 2011, J. Bash spoke with Plaintiff on
the telephone several times and, on or about March 14, 2011 and March 18, 2011, J. Bash
met personally with Plaintiff at one or more coffee shops in Glendale, California and
Sherman Oaks, California. During those telephone calls and in-person meetings, J. Bash
specifically represented to Plaintiff that the Royal View property was "even better" than
Ninety-Five Fort Apache because the Royal View investment opportunity was a
“guaranteed short term investment” based on "re-zoning to C-1" with an "anticipated 62%
return within a year" because Defendants had a “guaranteed buyer in place who signed a
binding letter of intent waiting to purchase the land following the rezoning." Again,
McCown was a key representative who was authorized to speak for Defendants. McCown
spoke with Plaintiff via telephone several times between January 2011 and March 2011,
represented that the foregoing was true, and encouraged and urged Plaintiff to invest.

32. To further coerce Plaintiff to invest, Defendant Royal View, acting at the
direction, and under the control of Pepperdine, J. Bash and M. Bash, agreed that Royal

View would pay 10% interest on Plaintiff's capital contribution until the rezoning to C-1

9
COMPLAINT

 
. | ase 2:19-cv-00546-JAD-BNW Document1 Filed 04/01/19 Page 10 of 29

Co OU Oo SN DO A BP WH YY Ye

NO NO NH NO VP NP KN BR ROR w— Om me i ee Se
oOo st DBD A Hh WD NY KF CO BO CO YD KH WN BP WH PO =

was complete. Thereafter the property would be sold with an approximately 62% return
on Plaintiff's investment.

33. After many assurances and representations regarding the high value of the
Royal Investment, Plaintiff agreed to invest $25,000.00. However, J. Bash aggressively
pursued Plaintiff to increase her investment to $100,000 urging at least $75,000.00.
Eventually, Plaintiff was coerced into investing $50,000.00, following assurances by
Defendants as to the safety of this investment. Again, Plaintiff was not an accredited
investor, and other than Fort Apache, had never invested in commercial real estate before.

34. Based on these representations and promises, on March 18, 2011 Plaintiff
executed a “Royal View, LLC Agreement for Purchase of Limited Liability Company
Interest” (the “Royal View Purchase Agreement”). And consistent with Defendants’
representations that there was "no downside," the Addendum to the Royal View Purchase
Agreement (the “Royal View Addendum”) provided Plaintiff with an option (the “Royal
View Option,” as further defined below) whereby Royal View agreed that Plaintiff could
sell her units back to and receive 10% per annum on her investment by exercising that
option. A true and correct copy of the Royal View Addendum is attached hereto as
Exhibit B.

35. Plaintiff received monthly interest payments of $416.66 from Royal View
during the purported "rezoning phase” until in or around December 2011. Defendants then
represented to Plaintiff that the rezoning to C-] was complete and ceased making interest
payments.

36. Plaintiff waited patiently for the property sale to occur, checking in
periodically with Defendants who assured her that the matter was progressing, but that
these things “take time."

37. Eventually, in or around 2012, Defendants told Plaintiff that the "buyer fell
through" but that they were working with a new buyer for the sale of the property.

Defendants reassured Plaintiff that the C-1 zoning was complete, that the property was

10
COMPLAINT

 

 

 
oO CO SN DN OH BR WH LHe

NH BO NY DP HN BL KO KR NO Rm me ee eee ee ue

 

Case 2:19-cv-00546-JAD-BNW Document1 Filed 04/01/19 Page 11 of 29

owned 100% by the investors, and that the solution was simply “patience” while the
Defendants engaged in good faith efforts to sell the property.

38. In 2013, Plaintiff's husband was diagnosed with brain cancer. Plaintiff
experienced financial hardship and contacted Defendants. Plaintiff, an unaccredited
investor, had invested nearly all of her life savings with Defendants. Defendants promised
to “cash out/buy out” Plaintiff, but stated they needed to make “installment payments over
time” to Plaintiff “as money came in” (or words to that effect.) Defendants made 3
payments to Plaintiff between 2013 and 2014. In or around 2014, M. Bash, J. Bash and
McCown stated to Plaintiff in telephone calls that due to “cash flow problems” the
installment payments were suspended until the Defendants obtained additional monies.
Defendants stated that they “just needed more time" assuring Plaintiff that her investment
was safe, and that once the property was sold, Plaintiff would be paid with a significant
return on investment.

39. In 2013, after Plaintiff informed Defendants’ of her husband’s brain cancer
diagnosis, M. Bash, J. Bash and McCown began to routinely use purported “health issues”
of M. Bash and J. Bash to justify their need for “more time” to ensure that Plaintiff's
investment would be successful and profitable.

40. From 2013 onward, McCown would routinely discuss the Bashes “health
issues” during telephone calls with Plaintiff, asking Plaintiff for “patience,” “compassion,”
and “more time,” stating, “[Plaintiff] knows what it is like to deal with medical issues,”
and other similar statements, expounding on J. Bash’s diabetes and M. Bash’s age-related
illnesses in a ploy to generate sympathy from Plaintiff.

41. Notwithstanding, Defendants McCown, J. Bash, and M. Bash were fully
aware that Plaintiff's husband had been diagnosed with brain cancer and that he was very
ill, and they manipulated Plaintiff into believing that the Bashes’ health issues were
legitimate causes for the investments’ failure to perform as promised, and that the
investments would succeed as long as Plaintiff gave Defendants "more time" to resolve

their "temporary cash flow" problems.

11
COMPLAINT

 

 
Oo Oo SN DH A BP WW LP He

NY WHO NY HN PY NO KO BRD NO RR wm Re ee ee
on KN ON BP OW NY KH CO OO DO YD HR TA BR WH PPO FS OC

 

Case 2:19-cv-00546-JAD-BNW Document1 Filed 04/01/19 Page 12 of 29

42. Plaintiff is informed and believes and, on that basis, alleges that while M.
Bash and J. Bash may each have certain health issues (as almost all people of a certain age
will have), the Bashes exaggerated their health issues as a sympathetic ploy to avoid
Plaintiff. Yet those health issues did not prevent the Bashes from communicating with and
holding meetings with potential new investors: in 2018-2019, Plaintiff learned that while
Defendants were evading Plaintiff by alleging health problems, M. Bash and J. Bash were
actively seeking out and meeting with new prospective investors to perpetuate their
investment schemes.

43. From 2014 through 2015, Plaintiff's financial hardship became worse.
Plaintiff called the Defendants’ several times regarding the status of her investments.
Defendants M. Bash, J. Bash, and McCown rarely responded to Plaintiff's attempts to
obtain information regarding her investments.

44. Inor around 2015, Plaintiffs financial situation became dire and her
husband’s brain cancer was critical. Plaintiff contacted Defendants, informed them of the
urgency of her financial and medical situation, and inquired about Defendants’ ability to
resume payments to Plaintiff. Again, Plaintiffs inquiries were generally ignored. And
when Defendants did respond, they stated that there was no money to make the payments
and that “you (Plaintiff) have more important problems right now than your investments”
(referring to her husband’s cancer needs).

45. From 2015 — 2018, Defendants, via McCown and M. Bash would
periodically reassure Plaintiff that while the real estate valued had declined, it was
“improving” and they were “working hard” on Fort Apache and Royal View, and that they
were working with various companies to develop the properties. The Defendants’
engaged in an ongoing pattern of deception and subterfuge by providing false information
about the status of zoning and regular assurances that the Fort Apache and Royal View
investments were on track to be successful, requesting that Plaintiff be patient to allow the
Bashes to work through their purported health problems and short-term cash flow issues.

M. Bash, J. Bash, and McCown assured Plaintiff that ultimately, Plaintiff's investments

12
COMPLAINT

 

 
oOo HF IN DBD A BP WW HPO =

oO HNO NY LH WH KN KO PO NO Rm He ee hl

 

Case 2:19-cv-00546-JAD-BNW Document1 Filed 04/01/19 Page 13 of 29

would be successful and profitable with “big returns” on Fort Apache and an “estimated
62% return” on Royal View.

46. Then in September 2018, Plaintiff was contacted by Mr. Robert Ford, who
represented himself to be an agent of Defendants. Mr. Ford represented that Defendants
had hired him to administer many real estate investment properties controlled by
Defendants, including Fort Apache and Royal View.

47. Plaintiff responded to Mr. Ford’s communications and requested additional
information on the status of Fort Apache and Royal View. Plaintiff also provided Mr.
Ford with copies of Plaintiff's Addendums and other documents relating to the properties.

48. Mr. Ford communicated with Plaintiff stating that he reviewed the
Addendums and acknowledged Plaintiff's right to exercise her option to sell back her units
to Defendants for a return of her investment plus interest, as set forth in the Addendums.
Robert Ford represented to Plaintiff that the Defendants were willing to buy-out Plaintiffs
investment and “make things right” (or words to that effect).

49. From November 2018 through January 2019, Plaintiff and Robert Ford, as
agent for Defendants, engaged in significant efforts to resolve Plaintiffs’ investment issues
relating to Plaintiff's investments. Draft Purchase Agreements were prepared, but when it
came time for the Bashes to sign the Purchase Agreements, the familiar pattern of delay
and "needing more time" was employed by Defendants.

50. ‘In or around late 2018/early 2019, Robert Ford eventually communicated to
Plaintiff that M. Bash and J. Bash were not going to sign the Purchase Agreements as
promised.

51. During the course of Plaintiff's communications with Robert Ford, in
October 2018 she received an email communication from Robert Ford that included more
than twenty other recipients identified as investors in the Royal View and/or Fort Apache
projects. Prior to that email, Plaintiff had no knowledge of or communication with other
investors. In October 2018 and thereafter, Plaintiff contacted some of the other recipients

and learned that they had also purchased interests in investments presented by M. Bash and

13
COMPLAINT

 

 
oOo Oo SN HD OA FP WH NN =e

hb wo NO NH HD NN KH KH PO HB BB BS He ee Se SS =|
oOo sn HN OH HR W HN KH OF CO DB HTD DH A HBR WH HO KK CO

pase 2:19-cv-00546-JAD-BNW Document1 Filed 04/01/19 Page 14 of 29

J. Bash, for entities under their control under facts similar to Plaintiffs, where the Bashes
represented themselves as successful, well-connected real-estate developers who would
deliver guaranteed returns through completely safe investments.

52. On October 22, 2018, Plaintiff sent an inquiry to other investors regarding
the zoning status of Royal View. Plaintiff received e-mail responses from McCown on
October 22 and October 25, 2018 relating to Royal View’s ostensible re-zoning to C-1,
which included a document from The City of Las Vegas. However, the City of Las Vegas
document appeared to contradict Defendants’ representations. In or around late October or
November 2018, Plaintiff called the telephone number on the City of Las Vegas document
and spoke with a zoning representative who informed Plaintiff that the property was zoned
“O” for offices only, and not C-1. Plaintiff is informed and believes that Defendants
plainly lied about the C-1 zoning, to avoid making interest payments to Plaintiff and to
prevent her from exercising the Royal View Option.

53. In late 2018 and early 2019, Plaintiff also learned from other investors that
that the Bashes have a long track record of being sued by investors under circumstances
strikingly similar to those experienced by Plaintiff in this case.

54. Until Plaintiff learned of the other victims of the Bashes through the email
communications with other investors in or around October 2018, she did not know and
could not have discovered through the exercise of reasonable diligence that the
Defendants, including the Bashes, had procured her investments through fraud and
deception with a long history of engaging in similar “confidence schemes” with other
investors. The Bashes used their purported affinity with Plaintiffs social and charitable
causes and their representations about their successful real estate backgrounds to instill in
Plaintiff a sense of trust and had engaged in “affinity fraud” behavior with other investors
by purporting to be members of certain close-knit religious organizations.

55. | Then, when the investments did not initially perform as promised, the Bashes

used their purported illnesses as a justification knowing that Plaintiff, whose own husband

14
COMPLAINT

 

 

 
oO YD DO NH BR WW NH em

NO NHN NH HO HP KN HR RN NO Rw mmm ee ee
Oo TNA A BON |& SO wo QDAUAR oOPHP eS

 

Case 2:19-cv-00546-JAD-BNW Document1 Filed 04/01/19 Page 15 of 29

had developed and ultimately died of brain cancer, would be susceptible to that form of
manipulation.

56. Based on their conduct and actions, Plaintiff is informed and believes that
Defendants had no good faith intention, rather they used false promises and ploys to string
Plaintiff along in a pattern of subterfuge and delay.

57. On February 20 and 21, 2019, Plaintiff duly provided written notice via
certified mail to Defendants and their managers, whereby Plaintiff formally gave notice of
her election to exercise her options pursuant to the signed written Addenda to sell her units
in Fort Apache and Royal View, respectively, back to Defendants in accordance with the
terms of the respective Addenda.

58. Defendants, in writing, rejected Plaintiff's demand that Royal View
repurchase her units in accordance with the terms of the Royal View Addendum, and also
rejected Plaintiff's demand that Fort Apache repurchase her units in accordance with the
terms of the Fort Apache Addendum.

FIRST CLAIM FOR RELIEF
(Violation of Securities Exchange Act of 1934 and Rule 10b-5
Against Defendants J. Bash, M. Bash, Fort Apache, and Berkley
—Fort Apache Investment)

59. Plaintiff realleges and incorporates herein by this reference all previous
allegations in this Complaint as if set forth in full herein.

60. Based on the representations of J. Bash and M. Bash, Plaintiff understood
that she would be acquiring the Fort Apache Interests as passive investments in a common
enterprise, and that she would earn the profits promised by Defendants solely through the
efforts of the Defendants or of someone other than her own efforts.

61. The Fort Apache Addendum includes a put option (the "Fort Apache
Option"), providing Plaintiff with the right to demand that Fort Apache purchase the Fort
Apache Interests from her at a pre-determined price upon the occurrence of certain

triggering events.

15
COMPLAINT

 

 
Oo Oo SD DH A BB WH PO ee

NM wo NH HN NY HN NH bP NHN Hj He HB Be ee ee me eS

 

Case 2:19-cv-00546-JAD-BNW Document1 Filed 04/01/19 Page 16 of 29

62. The Fort Apache Option was material to Plaintiff's decision to purchase the
Fort Apache Interests because, among other things, it was represented to be a grant of
rights to Plaintiff allowing her to liquidate her investment in Fort Apache upon the
occurrence of certain events (the "Triggering Events") and to earn a minimum rate of
return on her investment. A reasonable investor would have considered the inclusion of
the Fort Apache Option to be important in deciding whether to purchase the Fort Apache
Interests.

63. In reliance on the representations of Defendants M. Bash, J. Bash, Fort
Apache and Berkley that Plaintiff's investment would have "no downside" because of the
right to exercise the Fort Apache Option and the express language of the Fort Apache
Option, Plaintiff purchased the Fort Apache Interests for the sum of $100,000.

64. At least one of the Triggering Events has occurred, and Plaintiff has given
written notice to Fort Apache of her exercise of the Fort Apache Option.

65. Fort Apache has refused to perform its obligations under the Fort Apache
Option.

66. Unbeknownst to Plaintiff, at the time Defendants M. Bash, J. Bash, Fort
Apache and Berkley induced her to purchase the Fort Apache Interests with assurances
that there was "no downside," Defendants did not intend to allow Plaintiff to exercise her
rights under the Fort Apache Option and the option was therefore worthless to Plaintiff.
Defendants’ intention not to perform at the time the Fort Apache Addendum was signed is
evidenced by, among other things, Defendants’ acts and omissions shortly after the Fort
Apache Option was purchased. The acts and omissions include Defendants’ failure to
even attempt to perform the activities upon which the Triggering Events were based, their
concealment of facts and false statements of facts to prevent Plaintiff from discovering that
one or more Triggering Events had occurred, and their continued assurances of
performance using phony or exaggerated health problems as an excuse for delay.

67. Defendants M. Bash, J. Bash, Fort Apache and Berkley concealed from

Plaintiff their knowledge that the Fort Apache Option would never be honored and was

16
COMPLAINT

 

 
So Oo YD AH BRB WD PPO =

NN NO NHN bw BP PND RD Rm mm i ea ea ea
on DH HN FF WD NY K§ DD OO CO DI DR HA BP WH YH F&F OC

pase 2:19-cv-00546-JAD-BNW Document1 Filed 04/01/19 Page 17 of 29

therefore worthless. The concealment was material in that a reasonable investor would
have considered the facts that were the subject of the concealment to be important in
deciding whether to purchase the Fort Apache Membership Interests and the Fort Apache
Option. No amount of diligence could have uncovered Defendants M. Bash, J. Bash, Fort
Apache and Berkley's secret and undisclosed intention not to honor the terms of the Fort
Apache Option.

68. Defendants M. Bash, J. Bash, Fort Apache and Berkley concealed from
Plaintiff their knowledge that the Fort Apache Option would never be exercised with the
intention, and for the purpose, of inducing Plaintiff to purchase the Fort Apache Interests.
Plaintiff did, in fact, rely on the concealment of material facts in deciding to purchase the
Fort Apache Interests.

69. Asa direct and proximate result of the concealment of material facts by
Defendants M. Bash, J. Bash, Fort Apache and Pepperdine, Plaintiff suffered damages in
that she paid $100,000 in exchange for the Fort Apache Interests.

70. Plaintiff's informed and believes and, on that basis, alleges that at the time
of the acts and omissions alleged herein, Defendant Berkley was the Manager of
Defendant Fort Apache, and directly or indirectly controlled the acts and omissions of Fort
Apache. Plaintiff is further informed and believes and, on that basis, alleges that
Defendants M. Bash, J. Bash and DOES 6 through 10, directly or indirectly, controlled
Defendant Berkley, and that M. Bash, J. Bash and DOES 1 through 5 authorized and/or
directly participated in the misrepresentations and concealments alleged hereinabove.
Defendants Berkley, M. Bash, J. Bash and DOES 1 through 5 are therefore jointly and

severally liable for such acts and omissions pursuant to 15 U.S.C. § 78t(a).

17
COMPLAINT

 

 

 
So Oo I DH ON —& WH YN &

BO bw NH KH NH HN KO KRDO RRR w— mee ee ee Ue
oO nt DH UO BP WY NY KH CS OO DB AIT HD A BR WW PO —& CO

 

Case 2:19-cv-00546-JAD-BNW Document1 Filed 04/01/19 Page 18 of 29

SECOND CLAIM FOR RELIEF
(Violation of Securities Exchange Act of 1934 and Rule 10b-5
Against Defendants J. Bash, M. Bash, Royal View, Pepperdine—Royal View
Investment)

71. Plaintiff realleges and incorporates herein by this reference all previous
allegations in this Complaint as if set forth in full herein.

72. Based on the representations of J. Bash and M. Bash, Plaintiff understood
that she would be acquiring the Royal View Interests as passive investments in a common
enterprise, and that she would earn the profits promised by Defendants solely through the
efforts of the Defendants or of someone other than her own efforts.

73. The Royal View Addendum includes a put option (the "Royal View
Option"), providing Plaintiff with the right to demand that Royal View purchase the Royal
View Interests from her at a pre-determined price upon the occurrence of certain triggering
events.

74. The Royal View Option was material to Plaintiff's decision to purchase the
Royal View Interests because, among other things, it was represented to be a grant of
rights to Plaintiff allowing her to liquidate her investment in Royal View upon the
occurrence of certain events (the "Triggering Events") and to earn a minimum rate of
return on her investment. A reasonable investor would have considered the inclusion of
the Royal View Option to be important in deciding whether to purchase the Royal View
Interests.

75. In reliance on the representations of Defendants M. Bash, J. Bash, Royal
View and Pepperdine that Plaintiff's investment would have "no downside" because of the
right to exercise the Royal View Option and the express language of the Royal View
Option, Plaintiff purchased the Royal View Interests for the sum of $50,000.

76. Atleast one of the Triggering Events has occurred, and Plaintiff has given

written notice to Royal View of her exercise of the Royal View Option.

18

 

COMPLAINT

 

 
So Oo Ss DH HH HB WD NY ee

NO NN NH KN DY DY NR RD RD Om eae ee
eS ND WH FP W NY KF CT OO CO ~IJI HD WMH FBP WHY PPO K&S OC

 

Case 2:19-cv-00546-JAD-BNW Document1 Filed 04/01/19 Page 19 of 29

77. Royal View has refused to perform its obligations under the Royal View
Option.

78. Unbeknownst to Plaintiff, at the time Defendants M. Bash, J. Bash, Royal
View and Pepperdine induced her to purchase the Royal View Interests with assurances
that there was "no downside," Defendants did not intend to allow Plaintiff to exercise her
rights under the Royal View Option and the option was therefore worthless to Plaintiff.
Defendants’ intention not to perform at the time the Royal View Addendum was executed
is evidenced by, among other things, Defendants’ acts and omissions shortly after the
Royal View Option was purchased. The acts and omissions include Defendants’ failure to
even attempt to perform the activities upon which the Triggering Events were based, their
concealment of facts and false statements of facts to prevent Plaintiff from discovering that
one or more Triggering Events had occurred, and their continued assurances of
performance using phony or exaggerated health problems as an excuse for delay.

79. Defendants M. Bash, J. Bash, Royal View and Pepperdine concealed from
Plaintiff their knowledge that the Royal View Option would never be honored and was
therefore worthless. The concealment was material in that a reasonable investor would
have considered the facts that were the subject of the concealment to be important in
deciding whether to purchase the Royal View Membership Interests and the Royal View
Option. No amount of diligence could have uncovered Defendants M. Bash, J. Bash,
Royal View and Pepperdine's secret and undisclosed intention not to honor the terms of the
Royal View Option.

80. Defendants M. Bash, J. Bash, Royal View and Pepperdine concealed from
Plaintiff their knowledge that the Royal View Option would never be exercised with the
intention, and for the purpose, of inducing Plaintiff to purchase the Royal View Interests.
Plaintiff did, in fact, rely on the concealment of material facts in deciding to purchase the

Royal View Interests.

19
COMPLAINT

 

 
oO OH SI WN HN BR WH KN =e

NH NY NY KN NN ND NR RO ee i es
ao nN KN UN SP WY YF Oo OOH DN HK BR WY YY KS OC

 

Case 2:19-cv-00546-JAD-BNW Document 1. Filed 04/01/19 Page 20 of 29

81. Asa direct and proximate result of the concealment of material facts by
Defendants M. Bash, J. Bash, Royal View and Pepperdine, Plaintiff suffered damages in
that she paid $50,000 in exchange for the Royal View Interests.

82. Plaintiff is informed and believes and, on that basis, alleges that at the time
of the acts and omissions alleged herein, Defendant Pepperdine was the Manager of
Defendant Royal View, and directly or indirectly controlled the acts and omissions of
Royal View. Plaintiff is further informed and believes and, on that basis, alleges that
Defendants M. Bash, J. Bash and DOES 1 through 5, directly or indirectly, controlled
Defendant Pepperdine, and that M. Bash, J. Bash and DOES 1 through 5 authorized and/or

directly participated in the misrepresentations and concealments alleged hereinabove.

Defendants Pepperdine, M. Bash, J. Bash and DOES 1 through 5 are therefore jointly and
severally liable for such acts and omissions pursuant to 15 U.S.C. § 78t(a).
THIRD CLAIM FOR RELIEF
(Violation of California Corporations Code §§ 25401, 25501
Against Defendants M. Bash, J. Bash, McCown, Berkley, Fort Apache)

83. Plaintiff realleges and incorporates herein by this reference all previous
allegations in this Complaint as if set forth in full herein.

84. In performing the acts alleged in the sale of the Fort Apache Interests to
Plaintiff, many of which acts took place in the State of California during Plaintiff's face-
to-face meetings with the Bashes, and via U.S. Mail and telephone with Defendant
McCown, Defendants M. Bash, J. Bash, McCown, Berkley and Fort Apache violated
Sections 25401 and 25501 of the California Corporations Code by offering or selling a
security in the State of California by means of written and oral communications that
included untrue statements of material fact or omitted to state material facts necessary in
order to make the statements made, in light of the circumstances under which they were

made, not misleading.

20
COMPLAINT

 

 
0 Oo NO WNW pw wD |

NM bP NO NY HB BR ND RD RO ee ea epee
on DBD MH BP WY HPO —|& CFD OO OH ND WB WA BR WD HO —& OC

 

Case 2:19-cv-00546-JAD-BNW Document1 Filed 04/01/19 Page 21 of 29

85. The misrepresentations and omissions were material in that a reasonable
investor would have considered the facts that were the subject of the misrepresentations to
be important in deciding whether to acquire the Fort Apache Interests.

86. The misrepresentations were false, and were made by Defendants M. Bash,
J. Bash, McCown, Berkley and Fort Apache with the intent to induce reliance on the part
of Plaintiff.

87. Plaintiff justifiably relied on the omissions of Defendants M. Bash, J. Bash,
McCown, Berkley and Fort Apache by paying $100,000 for the Fort Apache Interests.

88. Plaintiff is informed and believes and, on that basis, alleges that at the time
of the Fort Apache transaction, Berkley was the Manager of Fort Apache and controlled
Fort Apache, and Defendants M. Bash, J. Bash and DOES 11 through 15 controlled
Pepperdine. Defendants Pepperdine, M. Bash, J. Bash and DOES 11 through 15 are
therefore jointly and severally liable pursuant to Section 25504 of the California
Corporations Code.

FOURTH CLAIM FOR RELIEF
(Violation of Cal. Corporations Code §§ 25401, 25501 Against Defendants M. Bash, J.
Bash, McCown, Pepperdine, Royal View)

89. Plaintiff realleges and incorporates herein by this reference all previous
allegations in this Complaint as if set forth in full herein.

90. In performing the acts alleged in the sale of the Royal View Interests to
Plaintiff, many of which acts took place in the State of California during Plaintiff's face-
to-face meetings with the Bashes, and via U.S. Mail and telephone with Defendant
McCown, Defendants M. Bash, J. Bash, Pepperdine and Royal View violated Sections
25401 and 25501 of the California Corporations Code by offering or selling a security in
the State of California by means of written and oral communications that included untrue
statements of material fact or omitted to state material facts necessary in order to make the
statements made, in light of the circumstances under which they were made, not

misleading.

21
COMPLAINT

 

 
Oo Oo SN DO A F&F WH YP =

NO BN NHN DH BY NY NR ND NRO me ea ea ei ei=es
oN DA OO FF WD NY KF SCS OO MDH DH NH RHR WD NH KF OC

 

Case 2:19-cv-00546-JAD-BNW Document 1 Filed 04/01/19 Page 22 of 29

91. The misrepresentations and omissions were material in that a reasonable
investor would have considered the facts that were the subject of the misrepresentations to
be important in deciding whether to acquire the Royal View Interests.

92. The misrepresentations were false, and were made by Defendants M. Bash,
J. Bash, McCown, Pepperdine and Royal View with the intent to induce reliance on the
part of Plaintiff.

93. Plaintiff justifiably relied on the omissions of Defendants M. Bash, J. Bash,
McCown, Pepperdine and Royal View by paying $50,000 for the Royal View Interests.

94. Plaintiff is informed and believes and, on that basis, alleges that at the time
of the Royal View transaction, Pepperdine was the Manager of Royal View and controlled
Royal View, and Defendants M. Bash, J. Bash and DOES 16 through 20 controlled
Pepperdine. Defendants Pepperdine, M. Bash, J. Bash and DOES 16 through 20 are
therefore jointly and severally liable pursuant to Section 25504 of the California
Corporations Code.

FIFTH CLAIM FOR RELIEF
(Promissory Fraud Against Defendants M. Bash, J. Bash, McCown
Berkley, Pepperdine, Fort Apache and Royal View)

95. Plaintiff realleges and incorporates herein by this reference all previous
allegations in this Complaint as if set forth in full herein.

96. Defendants M. Bash, J. Bash, McCown, Berkley and Fort Apache each
promised Plaintiff that she could sell, and that Fort Apache would buy, Plaintiff’s interests
in Fort Apache upon the occurrence of the Triggering Events set forth in the Fort Apache
Addendum.

97. In reasonable reliance on the representations and promises of Defendants M.
Bash, J. Bash, McCown, Berkley and Fort Apache that Plaintiff's investment would have
“no downside" because of the right to exercise the Fort Apache Option and the express
language of the Fort Apache Option, Plaintiff purchased the Fort Apache Interests for the

sum of $100,000.

22
COMPLAINT

 

 
Oo Oo SI DB A BB WD NO

mo NY NY BP BK DO BDO BR Rm Oe ye ee
co UmSThllUMGN COO BUONO ll ODN aT ODO DS ll

 

 

Case 2:19-cv-00546-JAD-BNW Document 1 Filed 04/01/19 Page 23 of 29

98. Atleast one of the Triggering Events set forth in the Fort Apache Addendum
has occurred, and Plaintiff has given written notice to Fort Apache of her exercise of the
Royal View Option.

99. Fort Apache has refused to perform its obligations under the Fort Apache
Option.

100. Unbeknownst to Plaintiff, at the time Defendants M. Bash, J. Bash,
McCown, Fort Apache and Berkley induced her to purchase the Fort Apache Interests with
assurances that there was "no downside," Defendants did not intend to allow Plaintiff to
exercise her rights under the Fort Apache Option and the option was therefore worthless to
Plaintiff. Defendants’ intention not to perform is evidenced by, among other things,
Defendants’ acts and omissions shortly after the Fort Apache Option was purchased. The
acts and omissions include Defendants’ failure to even attempt to perform the activities
upon which the Triggering Events were based, their concealment of facts and false
statements of facts to prevent Plaintiff from discovering that one or more Triggering
Events had occurred, and their continued assurances of performance using phony or
exaggerated health problems as an excuse for delay.

101. Asa direct and proximate result of the concealment of material facts by
Defendants M. Bash, J. Bash, McCown, Berkley and Fort Apache, Plaintiff suffered
damages in that she paid $100,000 in exchange for the Fort Apache Interests.

102. Defendants M. Bash, J. Bash, McCown, Pepperdine and Royal View each
promised Plaintiff that she could sell, and that Royal View would buy, Plaintiff's interests
in Royal View upon the occurrence of the Triggering Events set forth in the Royal View
Addendum.

103. In reasonable reliance on the representations and promises of Defendants M.
Bash, J. Bash, McCown, Pepperdine and Royal View that Plaintiff's investment would
have "no downside" because of the right to exercise the Royal View Option and the
express language of the Royal View Option, Plaintiff purchased the Royal View Interests

for the sum of $50,000.

23
COMPLAINT

 

 
co FSF sj DW A BB WD PO Ke

N NY YY KN KH NY NY WYN NO Be Ree Re ee ee oe ue
oO ND HW FF WD NH | DO MHD NH BR WH WH | CC

 

Case 2:19-cv-00546-JAD-BNW Document1 Filed 04/01/19 Page 24 of 29

104. At least one of the Triggering Events set forth in the Royal View Addendum
has occurred, and Plaintiff has given written notice to Royal View of her exercise of the
Royal View Option.

105. Royal View has refused to perform its obligations under the Royal View
Option.

106. Unbeknownst to Plaintiff, at the time Defendants M. Bash, J. Bash,
McCown, Pepperdine and Royal View induced her to purchase the Royal View Interests
with assurances that there was "no downside," Defendants did not intend to allow Plaintiff
to exercise her rights under the Royal View Option and the option was therefore worthless
to Plaintiff. Defendants’ intention not to perform is evidenced by, among other things,
Defendants’ acts and omissions shortly after the Royal View Option was purchased. The
acts and omissions include Defendants’ failure to even attempt to perform the activities
upon which the Triggering Events were based, their concealment of facts and false
statements of facts to prevent Plaintiff from discovering that one or more Triggering
Events had occurred, and their continued assurances of performance using phony or
exaggerated health problems as an excuse for delay.

107. Asa direct and proximate result of the concealment of material facts by
Defendants M. Bash, J. Bash, McCown, Pepperdine and Royal View, Plaintiff suffered
damages in that she paid $50,000 in exchange for the Royal View Interests.

108. The acts and omissions of Defendants alleged hereinabove were done with
malice, justifying and award of punitive damages.

SIXTH CLAIM FOR RELIEF
(Breach of Contract Against Defendant Fort Apache)

109. Plaintiff realleges and incorporates herein by this reference all previous
allegations in this Complaint as if set forth in full herein.

110. Plaintiff and Fort Apache were parties to the Fort Apache Purchase

Agreement, including the Fort Apache Addendum.

24
COMPLAINT

 

 
Co Oo SN DN A BR WY YPN

NY NY NYO NYO KN HB NN RO mmm eee eee

 

Case 2:19-cv-00546-JAD-BNW Document1 Filed 04/01/19 Page 25 of 29

111. Fort Apache has breached the Fort Apache Purchase Agreement and the Fort
Apache Addendum by failing to perform its obligation to repurchase Plaintiff's interests in
Fort Apache on the terms set forth in the Fort Apache Addendum.

112. Plaintiff has performed all of her obligations under the Fort Apache Purchase
Agreement and the Fort Apache Addendum, except for such obligations as are excused by
Fort Apache’s breach.

113. Asa direct and proximate result of Fort Apache’s breach, Plaintiff has been
damaged in an amount to be proved at trial, but at least $190,000, exclusive of interest and
costs.

114. The Fort Apache Purchase Agreement provides that in any action to enforce
the terms of the agreement, the prevailing party is entitled to recover its reasonable
attorneys’ fees.

SEVENTH CLAIM FOR RELIEF
(Breach of Contract Against Defendant Royal View)

115. Plaintiff realleges and incorporates herein by this reference all previous
allegations in this Complaint as if set forth in full herein.

116. Plaintiff and Royal View were parties to the Royal View Purchase
Agreement, including the Royal View Addendum.

117. Royal View has breached the Royal View Purchase Agreement and the
Royal View Addendum by failing to make the monthly interest payments due to Plaintiff.
Plaintiff did not discover, and could not have discovered, this breach by Royal View until
late 2018 or early 2019 because Royal View falsely represented to Plaintiff in or around
December, 2011 that the Royal View property had been rezoned to C-1 when in fact, the
property had (and to this day has not) been rezoned to C-1.

118. Royal View has also breached the Royal View Purchase Agreement and the
Royal View Addendum by failing to perform its obligation to repurchase Plaintiff's

interests in Royal View on the terms set forth in the Royal View Addendum.

25
COMPLAINT

 

 
Oo CO SY DH Tr BR WwW pO

NY BR NH NY NY NR NR Rm me ee ea ea ea
oo sa DH nN FF WD NH KF GS OO MW HI DH UH BR WH HH S&B OO

 

Case 2:19-cv-00546-JAD-BNW Document1 Filed 04/01/19 Page 26 of 29

119. Plaintiff has performed all of her obligations under the Royal View Purchase
Agreement and the Royal View Addendum, except for such obligations as are excused by
Royal View’s breach.

120. Asa direct and proximate result of Fort Apache’s breach, Plaintiff has been
damaged in an amount to be proved at trial, but at least $90,000, exclusive of interest and
costs.

121. The Royal View Purchase Agreement provides that in any action to enforce
the terms of the agreement, the prevailing party is entitled to recover its reasonable
attorneys’ fees.

EIGHTH CLAIM FOR RELIEF
(Breach of Implied Covenant of Good Faith and Fair Dealing
Against Defendant Fort Apache)

122. Plaintiff realleges and incorporates herein by this reference all previous
allegations in this Complaint as if set forth in full herein.

123. Plaintiff and Fort Apache were parties to the Fort Apache Purchase
Agreement, including the Fort Apache Addendum, which are governed by Nevada law.

124. In every contract there is an implied covenant of good faith and fair dealing,
which imposes a duty on each of the parties not to do anything to destroy or injure the right
of the other to receive the benefits of the contract. Thus, each party has the duty not to
prevent or hinder performance by the other party.

125. The actions of Fort Apache alleged above constitute a breach of the implied
covenant of good faith and fair dealing.

126. Plaintiff has performed all of her obligations under the Fort Apache Purchase
Agreement and the Fort Apache Addendum, except for such obligations as are excused by
Fort Apache’s breach.

127. Asa direct and proximate result of Fort Apache’s breach of the implied
covenant of good faith and fair dealing, Plaintiff has been damaged in an amount to be

proved at trial, but at least $190,000, exclusive of interest and costs.

26
COMPLAINT

 

 
o Oo SN DB A FP WD HPO &

NHN NO NH PO BPO KO BR DR RD Rm wm ee eH es
Oo sa H WN FF WD NO KK DGD OO MW a HD A BP WD YH KY CO

 

Case 2:19-cv-00546-JAD-BNW Document1 Filed 04/01/19 Page 27 of 29

128. The Fort Apache Purchase Agreement provides that in any action to enforce
the terms of the agreement, the prevailing party is entitled to recover its reasonable
attorneys’ fees.

NINTH CLAIM FOR RELIEF
(Breach of Implied Covenant of Good Faith and Fair Dealing Against Defendant
Royal View)

129. Plaintiffrealleges and incorporates herein by this reference all previous
allegations in this Complaint as if set forth in full herein.

130. Plaintiff and Royal View were parties to the Royal View Purchase
Agreement, including the Royal View Addendum, which are governed by Nevada law. In
every contract there is an implied covenant of good faith and fair dealing, which imposes a
duty on each of the parties not to do anything to destroy or injure the right of the other to
receive the benefits of the contract. Thus, each party has the duty not to prevent or hinder
performance by the other party.

131. The actions of Royal View alleged above constitute a breach of the implied
covenant of good faith and fair dealing.

132. Plaintiff has performed all of her obligations under the Royal View Purchase
Agreement and the Royal View Addendum, except for such obligations as are excused by
Royal View’s breach.

133. Asa direct and proximate result of Royal View’s breach of the implied
covenant of good faith and fair dealing, Plaintiff has been damaged in an amount to be
proved at trial, but at least $90,000, exclusive of interest and costs.

134. The Royal View Purchase Agreement provides that in any action to enforce
the terms of the agreement, the prevailing party is entitled to recover its reasonable

attorneys’ fees.

27

 

COMPLAINT

 

 
Co Oo aN DH A BR WH HNO

mo po NY HO NY KH NV HN NO FS KF KF HFEF OO S| SFP OSE ES Sl
ons DBD A BP WH HO KH OD CO OHH HN HH BP WH WHO | &S

 

 

Case 2:19-cv-00546-JAD-BNW Document 1 Filed 04/01/19 Page 28 of 29

 

PRAYER
WHEREFORE, Plaintiff prays for relief as set forth below.
1, On all claims for relief, for an award of compensatory damages according to
proof;
2. On the Fifth Claim for Relief, for an award of punitive and exemplary
damages;
3. For an award of prejudgment interest;
4. For an award of reasonable attorneys’ fees and costs; and
5. Such other and further relief as the Court deems just and proper.
DATED: April 1, 2019 KOCH & SCOW, LLC
CO
David R. Koch, Esq.
Attorneys for Plaintiff
DONNA MORGAN
28

 

COMPLAINT

 
oOo Oo SI HD A FP WH HN

BO NO NH LH PO PO PO KO RO RR —m RO ee
on TN NH HR WH NY KF OO ODO OH HD HH BP WO LP —& OC

 

 

Case 2:19-cv-00546-JAD-BNW Document 1 Filed 04/01/19 Page 29 of 29

 

 

 

DEMAND FOR JURY TRIAL
Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby
demands a jury trial on all issues triable to a jury.
DATED: April 1, 2019 KOCH & SCOW, LLC
& AI —
y:
CDavid R. Koch, Esq.

Attorneys for Plaintiff
DONNA MORGAN

29
COMPLAINT

 

 
